Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-18 recite the steps of a gaming system comprising a processor and a memory to: responsive to an occurrence of a game triggering event, determine if any persistent elements are currently associated with a game, and responsive to a 
These limitations recite an abstract idea of organizing human activity. The claim limitation of responsive to an occurrence of a game triggering event, determine if any persistent elements are currently associated with a game recite a step of managing a game according to game rules. The steps of “communicate, to a server, seed request data, receive, form the server, data associated with a first seed, responsive to the first seed being associated with a single predetermined game outcome and no persistent elements, for a play of the game: cause a display device to display the single predetermined game outcome, and not associate any persistent elements with the game, and responsive to the first seed being associated with a first plurality of predetermined game outcomes and a first persistent element, for the play of the game: cause the display device to display a first predetermined game outcome of the first plurality of predetermined game outcomes, and associate the first persistent element 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 


Claims 1-18 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-18 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The system comprising a processor and a memory to communicate with a server and receive data is not used in a meaningful way. The gaming system is generic computer used to perform the abstract idea electronically. The processor, memory and server are used to implement the game in an electronic embodiment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite a processor, a memory a server and a display device to perform the claimed invention.
These limitations are directed to generic game components or a generic computer used to perform the abstract idea.  "To salvage an otherwise patent-ineligible 
For instance, the server can be a non-electronic storage devices storing the seeds or a person can generate the seed for the outcome (i.e. selecting a random outcome such as cards, die, ball, bingo number/outcome, etc.). The person can receive the seed from the person selecting a seed and display the outcomes. Therefore the claimed invention can be performed by a person. The use of a gaming system comprising a processor and a memory communicating with a server is not integral to the claimed invention.

In addition, the claim limitations of, “communicate, to a server, seed request data, receive, form the server, data associated with a first seed,” are steps in which data is transmitted over a network. Using a computer to receive or transmit data over a network is well-understood, routine and conventional as indicated by the courts.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network

The limitations of, “responsive to the first seed being associated with a single predetermined game outcome and no persistent elements, for a play of the game: cause a display device to display the single predetermined game outcome, and not associate any persistent elements with the game, and responsive to the first seed being associated with a first plurality of predetermined game outcomes and a first persistent element, for the play of the game: cause the display device to display a first predetermined game outcome of the first plurality of predetermined game outcomes, and associate the first persistent element with the game for a quantity of subsequent plays of the game” are steps in which an outcome is displayed according to the received data according to the game rules. A processor to display a game outcome on a display device according data is well known and conventional in the art. As indicated by Saffari (US 2003/0050111), a general type of conventional gaming machines comprises a control with a memory and processor controls the overall operation of the gaming machine (paragraph 2). The controller is programmed to allow a person to make a wager, to cause video images to be generated on the display unit, to determine an outcome of the game, and to determine a value payout associated with the outcome of the game (paragraph 2).

As indicated above, the processor, memory, server and display device are used in a conventional manner. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims further specify how the outcome is displayed, the seeds for the outcomes, the type of game and game elements, how a credit balance maintained, and using a mobile device to communicate. These limitations further describe the abstract idea of managing human activity of playing a game according to game rules and using a generic computer in a conventional manner as described above. The additional elements individually and as a whole do not amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Michaelson (US 2004/0166922)

10. Michaelson discloses a gaming system server (central controller 14, Fig. 1) comprising: 
a processor; and a memory device which stores a plurality of instructions, which when executed by the processor (“central server includes a central processor and a memory storage device”, paragraph 28), cause the processor to:
maintain a pool comprising a plurality of seeds (“The memory storage device is capable of storing a set or pool of predetermine game outcome seeds”, paragraphs 28. See also paragraphs 9, 57, 66-68.), wherein each seed is associated with one of: a single predetermined game outcome and no persistent elements, and a plurality of predetermined game outcomes and a persistent element (each seed is associated with a single predetermined game outcome and no persistent elements; paragraphs 12-15, 18), and
responsive to receiving, from an electronic gaming machine, seed request data in association with an occurrence of a game triggering event  (responsive to a player initiating a game at one of the gaming terminals, paragraphs 12, 55, Fig. 5):
randomly select one of the plurality of seeds from the pool, and communicate data associated with the randomly selected seed to the electronic gaming machine (“The central controller receives the game play request as indicated in block 306. The central controller randomly selects an available game outcome from a set or pool of 

11. Michaelson discloses the gaming system server of Claim 10, wherein when executed by the processor, the instructions cause the processor to prevent the randomly selected seed from being randomly selected again from the pool (central controller flags the selected game outcome as unavailable for subsequent selections, 310 in Fig. 5; paragraph 58).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.

35 USC 101
Applicant argues that the claimed invention is an improvement over prior gaming systems and thus integrated into a practical application. More specifically, Applicant argues that prior attempts to employ persistent elements in gaming systems that utilize predetermined game outcomes failed due to each game that utilizes a predetermined game outcomes is played independent of any other games that utilize predetermined game outcomes. The claimed invention provide a solution to the particular problem regarding this technical incompatibility between the independent determinations of gaming systems that employ predetermined game outcomes and the persistent elements. Applicant argues that the system overcomes the various 
However Applicant fails to describe how prior systems failed to use persistent elements with predetermined game outcomes. There is no explanation as to why prior systems failed. There is no support that there was a technical incompatibility and how the claimed invention is a solution to a problem. Not using a feature is not the same as failing to utilize a feature due to technical limitations. Not using persistent elements with predetermined game outcomes is not the same as a system with predetermined game outcomes failing to utilize persistent elements due to technical limitations. Applicant has not explained what the technical limitations are and what the actual solution to incorporate a system with predetermined outcomes with persistent elements is. There is no technological solution by using a predetermined seed to determine a plurality of predetermined game outcome and a persistent element. Determining a plurality of predetermined game outcomes and persistent element with a single seed is a management of how a seed for game is used and not a solution to a problem. 
This is similar to a seed or a scratch-off/instant-win ticket with a predetermined award for a total of $10. The $10 award can be displayed as a single game with a single game outcome of $10. The $10 award can also be displayed as multiple games with a persistent element for the total award value of $10. For example the ticket can have two game outcomes with one outcome having a $2 award and another outcome having a $3 award and the two game outcomes having a persistent element or a multiplier of 2X. 
Applicant points to paragraphs [0014] to [0017] of the specification for support that the claimed gaming system overcomes technical problems. The specification also indicates that the benefit of using predetermined game outcomes is that it is in compliance with certain regulatory bodies in certain jurisdictions that do not permit the use of probability-based electronic gaming machines. The current invention uses persistent elements with predetermined game outcomes, in which persistent elements are typically utilized in probability-based gaming and not predetermined outcome gaming. However, paragraphs [0014] to [0017] fail to describe the technical problems of using persistent elements in a system with predetermined game outcomes. The specification discloses the using persistent elements in a system with predetermined game outcomes. However, using persistent elements in a system with predetermined game outcomes is not a solution to a system that doesn’t use persistent elements in a system with predetermined game outcomes. In addition, using seeds with predetermined game outcomes instead of using probability-based electronic gaming machines to comply with regulatory bodies is a management of operating a game so the games are played according to rules that is in compliant with the regulatory bodies. There is no improvement to a technology or a technical field. The limitations are not indicative of integration into a practical application.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715